 

FILED

UNITED STATES DISTRICT COURT January 21, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF

CALIFORNIA Lp

UNITED STATES OF AMERICA, Case No. 3:20-mj-00001 DMC-1 Ca

 

 

 

Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

LUIS HERNANDEZ-GUZMAN,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release LUIS HERNANDEZ-GUZMAN
Case No. _3:20-mj-00001 DMC-1 Charges 21 U.S.C. §§846, 841(a)(1) from custody
for the following reasons:
Release on Personal Recognizance

x Bail Posted in the Sum of $

x Unsecured Appearance Bond $ $75,000.00 =

 

 

 

Appearance Bond with 10% Deposit 2 COOL be fee Jehes

fh ehh.
Appearance Bond with Surety Cees an
. w 2), b “]
Corporate Surety Bail Bond Brey Hem: neta.
Or C ede t§

(Other): Pretrial Supervision conditions as stated on

the record in open court.

Issued at Sacramento, California on January 21, 2020 at 0 ‘| { rr"
Gi dhi Le bo

Magistrate Judge Carolyn K. pélaney

 

 
